Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 8-10, 12-17 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of four identical antenna elements symmetrically distributed on each corner of the bottom surface, each antenna element having a concentric-pentagonal-slot-based structure that is etched out of the ground plane, and includes an outer pentagonal slot and an inner pentagonal slot, each side of the outer pentagonal slot parallel with a corresponding side of the inner pentagonal slot, wherein one side of the outer pentagonal slot of each antenna element is parallel with a shorter edge of the rectangular dielectric substrate with a center of the respective antenna element positioned between the one side and the shorter edge.
Regarding independent claim 8, patentability exists, at least in part, with the claimed features of four identical antenna elements symmetrically distributed on each corner of the bottom surface, each antenna element having a concentric-pentagonal-slot-based structure that is etched out of the ground plane, and includes an outer pentagonal slot and an inner pentagonal slot, each side of the outer pentagonal slot parallel with a corresponding side of the inner pentagonal slot, wherein one side of the outer pentagonal slot of each antenna element is parallel with a shorter edge of the rectangular dielectric substrate with a center of the respective antenna element positioned between the one side and the shorter edge. 
Regarding independent claim 12, patentability exists, at least in part, with the claimed features of four identical antenna elements symmetrically distributed on each corner of the bottom surface, each antenna element having a concentric-pentagonal-slot-based structure that is etched out of the ground plane, and includes an outer pentagonal slot and an inner pentagonal slot, each side of the outer pentagonal slot parallel with a corresponding side of the inner pentagonal slot, wherein one side of the outer pentagonal slot of each antenna element is parallel with a shorter edge of the rectangular dielectric substrate with a center of the respective antenna element positioned between the one side and the shorter edge.
Claims 9-10,13-17 depend from claim 1 and are included in the allowable subject matter.
McOwen (US Patent No. 4208660), Borakhade (Pentagon Slot Resonator Frequency Reconfigurable Antenna for Wideband Reconfiguration), Louzir et al. (US 2003/0222824), Chen et al. (US 2014/0145895), and Sharawi (US 2017/0141465) are all cited as teaching some elements of the claimed invention including a dielectric substrate, a plurality of four symmetrical antennas, a concentric-pentagonal slot shaped antenna, as well as, a plurality of varactor diodes therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845